DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/11/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 11-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record does not disclose or otherwise render obvious a drive train unit for a motor vehicle comprising a first bearing and a second bearing, the first shaft rotatably mounted at an inner diameter of the second shaft at least with the first bearing, the second shaft rotatably mounted at an inner diameter of the third shaft at least with the second bearing, wherein a lube oil feed to the first bearing and the second bearing takes place through a bore hole arranged in the first shaft, and wherein an oil baffle chamber is formed at an inner surface of the second shaft, and the oil baffle chamber comprises a first outflow and a second outflow, the first and second outflows arranged such that a first oil flow to the first bearing starts from the first outflow and a second oil flow to the second bearing starts from the second outflow, as claimed in claim 1.  The closest prior arts of record include Doi et al. (US2008/0300095), Gitt (US7437964) and Tabata et al (US20060166778), however each lacks an explicit baffle chamber (requiring an inhibition/restriction of lubricant while letting some lubricant through) in addition to the exact shafts/lubrication configuration.  Any modifications to said prior arts would clearly require hindsight reasoning which is inappropriate.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLBY M HANSEN whose telephone number is (571)270-3572. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLBY M HANSEN/Primary Examiner, Art Unit 3655